 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 282Circle City Asphalt, LLC and Operating Engineers Local Union No. 103 a/w International Union of Operating Engineers, AFLŒCIO. Cases 25ŒCAŒ26293, 25ŒCAŒ26463, and 25ŒCAŒ26546  November 30, 1999 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND BRAME On August 11, 1999, Administrative Law Judge Jerry M. Hermele issued the attached decision.  The General Counsel filed limited exceptions and a brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order as modified and set forth in full below.1 ORDER The National Labor Relations Board orders that the Respondent, Circle City Asphalt, LLC, Indianapolis, Indiana, its officers, agents, successors, and assigns, shall 1.  Cease and desist from (a)  Failing and refusing to meet and bargain in good faith with the Union as the exclusive collective-bargaining representative of the employees in the follow-ing appropriate unit:  All operating engineer employees, including all plant operators and all machine operators, but excluding all office clerical employees, all guards and supervisors as defined in the Act.  (b)  Refusing to bargain collectively with the Union by refusing to furnish information regarding the Respon-dent™s employees as requested by the Union by letter dated August 21, 1998. (c)  Failing to recall employees because they have en-gaged in union activity. (d)  In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the National La-bor Relations Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. (a)  Meet and bargain with the Union as the collective-bargaining representative of the bargaining unit employ-ees.                                                                                                                      1 We shall modify the judge™s recommended Order to correct inad-vertent errors and to conform to our decision in Indian Hills Care Cen-ter, 321 NLRB 144 (1996), as modified in Excel Container, Inc., 325 NLRB 17 (1997).  We also shall issue a new notice to employees to conform to the Order. (b)  Provide the Union with the information regarding the Respondent™s employees that the Union requested on August 21, 1998. (c)  Within 14 days from the date of this Order, offer Todd Brackman full reinstatement to his former job or, if that job no longer exists, to a substantially equivalent position, without prejudice to his seniority or any other rights or privileges previously enjoyed. (d)  Make Todd Brackman whole for any loss of earn-ings and other benefits he may have suffered by reason of the failure to recall him, to be computed as set forth in F. W. Woolworth Co., 90 NLRB 289 (1950), with inter-est as computed in New Horizons for the Retarded, 283 NLRB 1173 (1987). (e)  Within 14 days from the date of this Order, re-move from its files any reference to the unlawful failure to recall Todd Brackman, and within 3 days thereafter notify him in writing that this has been done and that the failure to recall him will not be used against him in any way. (f)  Preserve, and, within 14 days of a request, make available to the Board or its agents for examination and copying, all payroll records, social security payment re-cords, timecards, personnel records and reports, and all other records, including an electronic copy of the records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (g)  Within 14 days after service by the Region, post at its Indianapolis, Indiana facility copies of the attached notice marked ﬁAppendix.ﬂ2  Copies of the notice, on forms provided by the Regional Director for Region 25, after being signed by the Respondent™s authorized repre-sentative, shall be posted by the Respondent and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are cus-tomarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.  In the event that, during the pendency of these proceedings, the Re-spondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall du-plicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by the Respondent at any time since August 21, 1998. (h) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a re-sponsible official on a form provided by the Region at-testing to the steps that Respondent has taken to comply.  2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ 330 NLRB No. 33  CIRCLE CITY ASPHALT, LLC 283APPENDIX 
NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT fail and refuse to meet and bargain in 
good faith with the Operating Engineers Local Union 
No. 103 a/w International Union of Operating Engineers, 

AFLŒCIO as the collective-ba
rgaining representative of 
the employees in the following appropriate unit: 
 All operating engineer employees, including all 
plant operators and all machine operators, but 
excluding all office clerical employees, all 

guards and supervisors as defined in the Act. 
 WE WILL NOT refuse to bargain collectively with the 
Union by refusing to furnish information regarding Re-
spondent™s employees as requested by the Union by letter 
dated August 21, 1998.  
WE WILL NOT fail to recall employees because they 
have engaged in union activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL meet and bargain with 
the Union as the col-
lective-bargaining representativ
e of the bargaining unit 
employees. 
WE WILL provide the Union with the information re-
garding the employees that it requested since August 21, 

1998. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer Todd Brackman full reinstatement to his 

former job or, if that job no
 longer exists, to a substan-
tially equivalent position, without prejudice to his senior-
ity or any other rights or privileges previously enjoyed. 
WE WILL make Todd Brackman whole for any loss of 
earnings and other benefits resulting from the failure to 

recall him, less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the failure 

to recall Todd Brackman, and 
WE WILL
, within 3 days 
thereafter, notify him in writi
ng that this has been done 
and that the failure to recall him will not be used against 
him in any way. 
CIRCLE CITY ASPHALT, LLC  Joanne C. Mages, Esq.
, for the General Counsel. 
S. Douglas Trolson, Esq. (H
offman, Drewry, Hancock & Sim-
mons), 
of Indianapolis, Indiana,
 for the Respondent.
 William R. Groth, Esq. (Fallenwarth, Dennerline, Groth & 
Towe), 
of Indianapolis, Indiana, for the Charging Party. 
DECISION I. STATEMENT OF THE CASE
 JERRY M. H
ERMELE
, Administrative Law Judge
.  In a May 11, 1999 complaint, the General 
Counsel alleges that the Re-
spondent, Circle City Asphalt, 
LLC, violated Section 8(a)(1) 
and (5) of the National Labor Relations Act by failing to fur-
nish information in 1998 regarding the Respondent™s employ-
ees to the Operating Engineers Local Union No. 103, a/w Inter-
national Union of Operating Engineers, AFLŒCIO (the Union). 
The General Counsel also alleges 
a violation of Section 8(a)(1) 
and (5) in 1999 when the Respondent failed to meet and bar-
gain collectively with the Union.  Finally, it is alleged that the 
Respondent violated Section 8(a)(1) and (3) of the Act in 
March 1999 when it refused to recall employee Todd Brackman 
for the 1999 production season.  The Respondent denied all of 
these allegations in its
 May 12, 1999 answer. 
This case was tried on May 27, 1999, in Indianapolis, Indi-
ana, during which the General C
ounsel called five witnesses 
and introduced written evidence.  The Respondent called only 

one witness and introduced no written evidence.  Briefs were 
then filed on June 30, 1999, by the General Counsel and the 
Respondent. II.  FINDINGS OF FACT The Respondent, Circle City Asphalt, LLC (Circle City), lo-
cated in Indianapolis, produces and sells asphalt.  Its chairman 
is Brian Easley, who owns tw
o other companies in Indiana 
which supply Circle City with ma
terial.  Circle City annually 
sells and ships over $50,000 in goods
 to out-of-state customers. At its Indianapolis plant, there are three office workers, one 
plant supervisor, one loader operator, and one groundskeeper.  
Because of cold winter weather, Circle City™s plant operates 
from April to November, at which time the nonoffice employ-
ees are typically laid off until the new season (Tr. 19Œ21, 41, 
46, 69; GC Exh. 1(n)). 
Circle City™s Indianapolis 
plant opened in June 1996 (Tr. 
33).  On July 1, 1996, the Respondent signed a consent agree-
ment with the Union, recognizing it as the employees™ bargain-
ing representative.  The agreement also provided that: 
 (2) The parties do hereby adopt any and all agreements 
traditionally referred to as C
onstruction agreements as ne-
gotiated  by and between the various contractor  associa-
tions and International Union of  Operating Engineers, Lo-
cal 103, for all forms of cons
truction industry work within 
the territorial jurisdiction of the above state U
NION. . . . .  (4) THIS AGREEMENT OF CONSENT
, shall be effective as 
of JULY 1, 1996 and remain in effect to and including the 
expiration dates of these Agreem
ents first adopted herein.  
The EMPLOYER specifically adopts and agrees to be bound 
as above set out in (2) by any Agreements subsequent to 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 284the expiration date of thes
e Agreements first adopted 
herein entered into, between the U
NION and the Associa-
tions referred to above or any employers covering the 
same work, unless notice of termination or amendment of 
any of the Agreements is given in the manner provided 
herein. 
(5) Either party desiring to amend or terminate any or 
all Agreements must notify the other in writing by certi-
fied or registered mail, return receipt requested, at least 
ninety (90) days prior to the expiration of the Agreements 
first adopted herein or the expiration date of any subse-
quent Agreements adopted
 as herein provided. 
 (GC Exh. 2.)  The aforementioned construction agreement be-
tween the Union and the Indiana Constructors, Inc., labor rela-
tions division, ran from April 
1, 1996, to March 31, 1999 (GC 
Exh. 3).  Pursuant to its ag
reement with the Respondent, the 
Union™s business agent, John Nunl
ey, dispatched eight or nine 
employees to Circle City during the lifespan of the collective-
bargaining relationshi
p (Tr. 64, 66, 83). 
One of the first such dispatches was Todd Brackman, who 
was sent to Circle City in May 1997 to work as a grounds-
keeper (Tr. 32Œ33, 75).  Brackman was then promoted to the 
job of loader operator in the fall of 1997 (Tr. 98Œ99).  At the 
end of the 1997 season, Brackman was laid off from January 
1998 to March 1998.  During this period, however, he contin-
ued to perform odd jobs for Circ
le City at less-than-union 
wages, as Easley told him ﬁwe 
could go around the unionﬂ (Tr. 
99Œ100). Easley fired Plant Manager Da
ve Blanton in January 1998, 
and thereafter asked the Union for a replacement.  But Nunley 
said there was nobody available (Tr. 85, 133Œ134).  So, Easley 
asked Brackman to take the job (Tr. 140Œ141).  Brackman de-
clined, however, saying he was unqualified (Tr. 101). 
On February 18, 1998, Easley wrote a letter to the Union 
giving 90 days™ notice of Circle City™s ﬁintent to terminate our 
participation agreementﬂ and sta
ting that ﬁCircle City Asphalt 
will conform to the terms of the current agreement until May 
18, 1998ﬂ (GC Exh. 4).  On February 24, 1998, union lawyer 
William Groth responded that Circle City ﬁis seeking to prema-
turely extricate itself from the current collective bargaining 
agreementﬂ which did not expire until March 31, 1999 (G.C. 
Ex. 5).  Circle City then responded with a March 2, 1998 letter 
stating that the February 18, 19
98 letter was merely an early 
notice that Circle City did not intend to continue its relationship 
with the Union beyond March 31, 1999 (GC. Exh. 6). 
Brackman returned to work in the spring of 1998 as the 
loader operator.  Upon returnin
g, he referred Jim Bullock to 
Easley for the open groundskeeper job.  According to Brack-
man, Easley told Bullock that ﬁ[y]ou™re not going to join the 
union, and if you do, you™re fi
red.ﬂ (Tr. 102Œ103.)  Easley de-
nied ever discussing the Union with Bullock, and specifically 

denied ever threatening Bullock 
with termination (Tr. 142).  
There was no permanent plant manager in the first half of 1998 

(Tr. 60).  Thus, Easley asked 
Brackman again, in May and the 
fall of 1998, about taking the plant manager job.  In this con-

nection, Easley said he was ﬁ
tired of the union,ﬂ asked Brack-
man if he was ﬁtalking to th
e union,ﬂ and reminded Brackman 
that Brackman would have to choose between the Union and 
the plant manager job (Tr. 104, 141).  Because Brackman never 
accepted the manager™s job, Ea
sley hired James King on an 
interim basis for the 1998 season (Tr. 61).   
In mid-1998 Brackman was injured at work.  After taking 
time off to recover, Easley testified that Brackman™s job per-
formance went downhill.  Specifically, Easley testified that 
Brackman refused overtime assign
ments, did not get along with 
King, had a fight with his father on the company premises, let 
the machinery become untidy, watched television on the job, 
and let unwanted big rocks escape into the asphalt mixture (Tr. 
45Œ53, 58).  Nevertheless, Easley never di
sciplined Brackman (Tr. 62, 99).  Indeed, Easley expl
ained that he did not typically 
discipline his nonadministrativ
e employees because they did 
not work full time, 12 months a year (Tr. 144).  Moreover, 
Easley still wanted Brackman to be the permanent plant man-
ager in late 1998 because ﬁhe still had a potentialﬂ (Tr. 148Œ
149). But Brackman denied fighting with his father, goofing off 
to watch television, or neglig
ently contaminating the asphalt 
with big rocks (Tr. 109, 113Œ114). 
At the end of the 1998 season, Easley again laid off Brack-
man, effective December 18 (GC Exh. 11).  At the company 

Christmas dinner, Easley told 
Brackman that ﬁhe didn™t want 
me to go back on the board at the unionﬂ and that he would be 
recalled for work in March (Tr. 105Œ106, 130Œ131).  But in 
February 1999, Easley told Br
ackman that he might not be recalled because ﬁ[t]he Union™s ga
ve me so many problems, it 
cost me so much money.ﬂ  But Easley added that ﬁif you went 
salary, that might be a different situationﬂ (Tr. 108).  Also in 
February, Easley interviewed retired union worker Willie Bev-
erly for the plant manager job, 
but Beverly was too old to take 
the job on a full-time basis (Tr. 123Œ126, 137Œ140).  Then, in a 

March 2, 1999 letter, Easley notifi
ed Brackman that Circle City was ﬁnot requesting your serv
ices for the upcoming 1999 pro-duction season.ﬂ (GC Exh. 12.)  According to Easley, he 
learned that a former experienced employee and union member, 
James Dalton, would be available for the job.  So, Easley con-
tacted the Union and requested Dalton™s services in March (Tr. 
43Œ44, 76Œ77, 134Œ135; GC Exh. 14). 
In 1998, Union Business Agent Nunley learned that Circle 
City might not have been paying full benefits to the employees 
and that the Company might be employing nonunion workers 
(Tr. 66Œ67).  So, on August 21, 1998, the Union™s lawyer sent a 
letter to the Company™s lawyer requesting: 
 [T]he names, hire dates, job cl
assifications, wage rates, ad-
dresses and Social Security num
bers of all non-supervisory 
and non-clerical persons who presently or in the past twelve 

(12) months have been employed by your client, Circle City 
Asphalt.  The purpose for this re
quest is to determine whether 
Circle City Asphalt is complying with the terms of its collec-

tive bargaining agreement with
 Local 103.  We request that 
this information be provided us within ten (10) days from the 
date of your receipt of this letter. 
 (GC Exh 7.)  The Respondent ne
ver provided this information 
(Tr. 10Œ11).  But according to Easley, he provided that re-
quested information to his lawyer (Tr. 28). Also, Nunley con-
ceded that Circle City paid the money owed for back benefits 
(Tr. 82).  Then, on March 18, 1999, Nunley sent the following 
certified letter to Easley: 
 As you know, by letter dated March 2, 1998, your attorney in-
formed us that you intended to terminate your company™s 
ﬁparticipation under the Agreement when the Agreement ex-
pires March 31, 1999.ﬂ  Because of the pending unfair labor 
practice charges against your company, you are prohibited 
from making any unilateral changes on or after March 31, 
 CIRCLE CITY ASPHALT, LLC 2851999 and you are required to adhere to all the terms and con-
ditions of the current Agreement 
as long as we are engaged in 
good faith bargaining.  We are re
questing that such bargaining 
begin, and I am requesting that you contact me with your 
available dates and times to be
gin the bargaining process.  I 
look forward to hearing from you. 
 (GC Exh 8.)  The Union never received a response and the 
letter was returned undelivered (GC Exh. 13; Tr. 73Œ74). So, 
the Union™s lawyer sent the same letter to the Respondent™s 
lawyer on April 15, 1999 (GC Exh. 9).  The Respondent did not 
respond to either the March 18 or April 15, 1999 letters (Tr. 10Œ11).  Although a new contract was reached between the 
Union and the Indiana Constructors in 1999, the Union did not 
ask Circle City to sign a new consent agreement (Tr. 88). 
III.  ANALYSIS The General Counsel™s first al
legation concerns the Respon-
dent™s failure to provide inform
ation, such as names and wage 
rates, regarding bargaining unit employees for the period Au-

gust 1997 to August 1998.  The Union sought this information 
on August 21, 1998, because it feared that Circle City was em-
ploying nonunion employees in violation of the 1996 consent 
agreement.  But the Union™s audit of Circle City™s operation 
apparently showed no such violati
on.  Nevertheless,
 Circle City admitted that it did not supply this information. 
It appears that the bargaining unit may have consisted of 
only one employeeŠTodd BrackmanŠduring the relevant 

time period for which the Union sought its information, and 
perhaps the groundsman as well.  In either event, the Respon-
dent™s failure to provide this limited information was much ado 
about very little, but 
nevertheless a violation of Section 8(a)(1) 
and (5) of the Act.  Accordingly, the Respondent will be re-
quired to provide the requested information. 
Second, the General Counsel alleges that the Respondent 
failed to bargain with the Union over the expired March 31, 

1999 agreement.  Indeed, on March 18, 1999, the Union re-
quested that the Respondent 
commence bargaining, and the 
Respondent admitted that it has not met with the Union to bar-

gain.  In its brief, however, th
e Respondent contends that there 
is ﬁno evidenceﬂ that it refused to bargain, such as testimony 
from a union witness.  Moreover, it notes that the Union never 
asked Easley to sign a new consent agreement after a new con-
tract was reached in 1999 between the Union and Indiana Con-
structors. 
Clearly, the evidence shows that the Union requested that the 
Respondent bargain and the Res
pondent admitted that it did not, notwithstanding the Union™s failure to send an engraved 

invitation.  Therefore, the preponderance of the evidence is that 
the Respondent did not bargain.  Also, it is no defense that the 
Respondent notified the Union that it did not desire to continue 
its relationship with the Union beyond March 31, 1999.  In-
deed, the Respondent had previ
ously recognized the Union as 
the employees™ bargaining representative.  Moreover, the Re-

spondent has not asserted a de
fense that it was exempt from 
bargaining because the bargaini
ng unit consisted of only one 
full-time employee.  See 
D & B Masonry
, 275 NLRB 1403, 
1408 (1985).  Therefore, it is concluded that the refusal to bar-

gain likewise violated Section 8(a)(1) and (5).  Accordingly, the 
Respondent will be required to
 bargain with the Union. 
Third and finally, the General 
Counsel alleges that the Re-
spondent failed to recall Todd Brackman in early 1999 because 
of Brackman™s union activity. 
 The Respondent, however, de-
nies any union animus and furthe
r notes that it hired another 
union member, James Dalton, instead of Brackman for the 1999 
season.  The parties™ competing 
claims must be evaluated pur-
suant to the standards of 
Wright Line, 251 NLRB 1083 (1980), 
enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 
(1982); approved in 
Transportation Management Corp
., 462 U.S. 383 (1983).  Thus, to prove its 8(a)(1) and (3) allegations 

regarding the Respondent™s failure to recall Brackman, the 
General Counsel must establish, by a preponderance of the 
evidence, that his protected union activity was a motivating 

factor in the Respondent™s decision not to recall him.  If so 
established, the burden then shif
ts to the Respondent to show, also by a preponderance of the evidence, that its action was 

based on a lawful reason and would have occurred absent the 
protected activity. 
I conclude that the General Counsel has met his 
Wright Line burden.  First, Easley made 
numerous antiunion remarks to 
Brackman in connection with his 
efforts to persuade Brackman 
to leave the union job of loader operator and become the plant 
manager.  For example, in 1998 Easley said he was tired of the 
Union and told Brackman to choos
e between the two positions.  
Then in early 1999, Easley told Brackman that he might not be 
recalled because ﬁthe union™s gave
 me so many problems, it 
cost me so much money.ﬂ  Sec
ond, it is abundantly clear that 
Easley wanted to disassociate 
Circle City from Local 103 be-
ginning in February 1998, as evidenced by his premature at-

tempt to terminate the 1996Œ1999 consent agreement.  Also in 
early 1998, he hired Brackman to perform off-season work in 
an effort to ﬁgo around the union.ﬂ
  And thereafter, as discussed 
supra, Easley attempted to 
persuade BrackmanŠperhaps its 
only employee at the timeŠto le
ave the Union.  Although the 
Respondent correctly opines that
 mere free expression of a 
company™s desire to remain nonunion does not establish union 
animus, I believe that Circle City™s actions and statements, 
to switch from union to nonunion, are a different matter.  Third, 
the General Counsel correctly no
tes that the Respondent™s fail-
ure to provide the Union with re
quested information and failure to bargain constitutes evidence of union animus.  Based on the 

foregoing, it is therefore concluded that the preponderance of 
the evidence establishes that Circle City possessed union ani-
mus and an illegal motive not to recall Brackman.
3 Turning to the Respondent™s defens
e, it is glaring that the re-
cord contains no reason at all for Easley™s March 2, 1999 deci-
sion that Brackman™s services we
re not being requested for the 
upcoming season.  Although there is some evidence of Brack-
man™s poor job performance in late 1998, the Respondent does 
not allege this to be a factor
 in Brackman™s nonrecall for 1999.  
Indeed, Easley testified that he still wanted Brackman to be-
come the plant manager in late
 1998.  As for the Respondent™s 
argument that Easley wanted to replace Brackman with the 
ﬁmore qualifiedﬂ union member, Ja
mes Dalton, the record con-
tains no evidence of Dalton™s supe
rior qualifications other than 
Easley™s self-serving characterization.  Moreover, the Respon-
dent misreads the record in claiming that Easley was trying to 
hire the ﬁsuperiorﬂ Dalton as ea
rly as 1998.  Also, Easley™s 
                                                          
 3 This analysis does not take into
 account the disputed evidence re-
garding Easley™s alleged threat to groundsman Jim Bullock that Bul-
lock would be fired if he joined th
e Union.  Easley denied the threat, 
Brackman testified that Easley said it
, and Bullock never testified.  In 
view of the relatively equal credibility
 of Easley and Brackman, and the 
resolution of the Wright Line
 matter above, it is unnecessary to decide 
whether Easley in fact made the threat. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 286attempt to hire retired union member Willie Beverly in 1999 
further belies the contention about Dalton™s superiority.  The 
plain fact is that Easley punished Brackman for not accepting a 
management position. Thus, the 
Respondent™s subsequent hir-ing of Dalton, as a union replacement for Brackman, does not 
absolve City Circle of its violation of Section 8(a)(1) and (3) 
regarding Brackman.  Therefore, the Respondent will be or-
dered to offer Brackman reinstatement, with appropriate back-
pay. 
CONCLUSIONS OF 
LAW 1.  The Respondent, Circle C
ity Asphalt, LLC, is an em-
ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act. 
2.  The Union, Operating Engineers Local Union No. 103, 
a/w International Union of Operating Engineers, AFLŒCIO, is a 
labor organization within the m
eaning of Section 2(5) of the 
Act. 
3.  Pursuant to paragraphs 5 
and 9 of the General Counsel™s 
complaint, the Respondent violat
ed Section 8(a)(1) and (3) of 
the Act by failing to recall employee Todd Brackman for the 
1999 production season. 
4.  Pursuant to paragraphs 7 and 10 of the complaint, the Re-
spondent violated Section 8(a)(1) 
and (5) of the Act by failing 
to provide the Union since August 21, 1998, with information 

regarding the Responde
nt™s employees. 
5.  Pursuant to paragraph 8 and 10 of the complaint, the Re-
spondent violated Section 8(a)(1) 
and (5) of the Act by failing 
to meet and bargain with th
e Union after March 18, 1999. 
6.  The unfair labor practices 
of the Respondent, set forth in 
paragraphs 3, 4, and 5, above
, affect commerce within the meaning of Section 2(6) and (7) of the Act. 
[Recommended Order omitted from publication.] 
 